DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-15, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Feng (US 2006/0132511) does not disclose every element of the claim in combination as follows:
Claim 1
Feng
1. (Currently Amended) A system for facilitating light leak correction for a display device, comprising: 
Paragraph 5
a back lit display panel; 
Paragraph 23
one or more optics configured to refract light emitted from the back lit display panel during end use of the back lit display panel;  and
Not disclosed by Feng
one or more processors;
E.g, Fig. 2
one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to facilitate light leak correction for-the back lit display panel by configuring the system to:
The storage device is not explicitly shown but must be part of the processor and other components shown in Feng
obtain a color value for a pixel of the back lit display panel; 
Paragraphs 30-31
obtain a light leak value associated with the pixel, the light leak value being based on a measured amount of image ghosting artifacts present in a test image captured of light output by the back lit display panel and refracted by the one or more optics, the measured image ghosting artifacts resulting from refraction of the light output by the back lit display panel through the one or more optics;
Some of this is disclosed in paragraphs 35-37, where Feng calls this “crosstalk” instead of “image ghosting artifacts.” But because Feng does not disclose the optics the ghosting arifacts cannot be said to result from “refraction of the light output…through the one of more optics”
generate an updated color value for the pixel by applying a light leak compensation operation to the color value for the pixel, wherein the light leak compensation operation uses the light leak value as an input for modifying the color value to compensate for light leakage that may otherwise occur when displaying the pixel on the back lit display panel; and
Paragraph 39
trigger display of the pixel on the back lit display panel using the updated color value.
It’s corrected as per paragraph 18


	So Feng is very close to the claimed invention but does not disclose the optics or that the ghosting results from refraction of the light through the optics.
	Note that lots of prior art of record discloses optics in the light path to the end user: e.g., Robbins. The method of Feng could certainly be applied to such a device (and was in the rejection of some prior claims). But none of the prior art of record appears to disclose that the ghosting artifacts result from refraction of the light output by the back lit display panel through the one or more optics. This makes it unclear whether this problem was known in the art or whether one of ordinary skill in the art would have understood that a method such as Feng could have been used to correct it. Therefore there is simply not enough evidence to indicate that the claimed invention as a whole would have been obvious to one of ordinary skill in the art.
	Regarding claims 2-10 and 24:
	They are dependent on claim 1.
	Regarding claims 11 and 13-15:
	They contain similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694